Citation Nr: 0628576	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-40 642	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1970, with additional service in the Army Reserves 
and the Army National Guard.  He died in December 2002.  The 
appellant is his widow.


FINDINGS OF FACT

1.  Because the veteran was awarded the Vietnam Service 
Medal, he is presumed to have been exposed to herbicides, and 
it is further presumed that the herbicide exposure caused his 
diabetes mellitus.

2.  Diabetes contributed to and/or accelerated the veteran's 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.312 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's diabetes 1) was 
caused by exposure to Agent Orange or other herbicides during 
his service in Vietnam, and 2) that his diabetes contributed 
to cause or hasten his death from stomach cancer.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file shows that the RO advised the appellant 
of the four elements required by Pelegrini II in a letter 
pertinent to her claim in January 2005.  

VA provided the appellant with notice of what type of 
information and evidence was needed to substantiate her claim 
for dependency and indemnity compensation based upon service 
connection for the cause of the veteran's death, but did not 
provide her with notice of the type of evidence necessary to 
establish an effective date for the benefit sought.  Despite 
the inadequate notice provided to the appellant on this 
element, there is no prejudice in proceeding with the 
issuance of a final decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Since the benefit sought is granted in 
this decision, the RO will assign an effective date in the 
course of processing the grant, and will duly inform her of 
the basis for the effective date assigned.  If she so 
desires, she will have the opportunity to contest the 
effective date at that point.

Although proper notice was provided after the initial 
adjudication of the appellant's claims, she was not 
prejudiced thereby because this was harmless error.  VA 
satisfied its notice requirements with regard to the claim on 
appeal by January 2005 and thereafter readjudicated the claim 
in a January 2006 Supplemental Statement of the Case.  
Accordingly, the Board considers VA's notice requirements to 
have been met.

The RO has provided the appellant with regulatory provisions 
pertaining to dependency and indemnity compensation, and 
presumptive service connection, as well as the substance of 
the regulation pertaining to the VA's duties to notify and 
assist in a Statement of the Case dated in September 2004 and 
in the January 2005 notification letter.  

Service medical records and private medical records have been 
obtained in support of the appellant's claim.  The appellant 
has presented multiple written statements in support of her 
claim, and has testified under oath before the undersigned 
Veterans Law Judge.  All relevant records and contentions 
have been carefully reviewed.  The appellant does not contend 
that there are and the Board has not identified any further 
areas of inquiry pertinent to this appeal.  Thus, the Board 
concludes that VA has satisfied its duties to notify and 
assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Therefore, the appellant is not prejudiced by 
the Board's adjudication of her appeal at this point.  

Analysis

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service was either the principal cause of death 
or a contributory cause of death. 

According to the veteran's death certificate, he died on 
December [redacted], 2002, of metatastic cancer of the bone and bone 
marrow due to or as a consequence of recurrent stomach 
cancer.  The approximate interval between the onset of the 
cancer and his death was estimated as seven years and seven 
months.  No autopsy was performed.  

Although diabetes is not listed as a contributing factor on 
the veteran's death certificate, the appellant contends that 
his diabetes contributed to his death in that he was weakened 
and less able to fight off infection.  

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases, including type II 
diabetes, for which service connection may be presumed due to 
an association with exposure to herbicide agents.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

Review of the veteran's claims file shows that he was awarded 
the Vietnam Service Medal during the time period from 
November 1966 to November 1970, when he served with the 
United States Air Force and had nine months and fifteen days 
of foreign service.  The appellant also submitted travel 
documents showing the veteran's travel to (September 1968) 
and from (June 1969) Vietnam and a recent decision of the 
United States Court of Appeals for Veterans Claims (Court) 
held that absent contradictory evidence, exposure to 
herbicides will be presumed based on the receipt of a Vietnam 
Service Medal.  Haas v. Nicholson, No. 04-491 (U.S. Vet. App. 
Aug. 16, 2006).  Accordingly, we presume Vietnam service and 
thus exposure to herbicides during such service.

Because the medical evidence shows that the veteran had 
diabetes prior to his death, and because we must presume 
under law that the veteran was exposed to herbicides in 
Vietnam, the Board holds that a connection between the 
veteran's diabetes and his service has been shown.  

For the appellant to prevail in her claim for dependency and 
indemnity compensation, however, the evidence must also show 
that diabetes was either the principal cause of the veteran's 
death or a contributory cause of death.  38 C.F.R. § 3.312.

A written opinion from one of the veteran's treating 
physicians, dated in December 2003, is of record.  In 
pertinent part, the physician noted that the had reviewed the 
records of the veteran's terminal hospitalization and 
rendered the following opinion:

[H]e presented with streptococcal sepsis 
and died of this infection even with 
aggressive antibiotic therapy.  He was 
not under the effect of chemotherapy as 
his white blood cell counts were elevated 
which is appropriate for a normal 
response to infection.  He did have 
elevated blood sugars in the hospital and 
a mild degree of acidosis as a 
consequence of his infection aggravating 
his diabetes.  Infections, including 
overwhelming sepsis, are seen in 
increased frequency in patients with 
diabetes.  I believe the diabetes was an 
underlying, contributing cause for this 
infection and his death.

In a 2004 statement, another one of the veteran's treating 
physicians made the following summary of the course of the 
veteran's disease:  "Stomach carcinoma, diagnosed 1995 with 
recurrent surgery, total gastrectomy.  Chemotherapy but 
metastatic disease led to diabetes (loss of pancreatic 
function) and then death."  This statement makes it appear 
that the veteran's cancer caused his diabetes.  It is this 
statement that the RO relied upon in denying service 
connection for the cause of the veteran's death.  

However, careful review of the claims file reveals that this 
description does not hold up when compared with the rest of 
the evidence of record.  A contemporaneous medical report, 
created in May 1995, reflects that the veteran had recently 
been diagnosed with diabetes and had gone to the doctor for 
evaluation of "severe midepigastric pain which was not 
relieved by antacids.  The physician was unable to identify 
the etiology of the veteran's pain during the visit and 
planned to schedule the veteran for an outpatient 
esophagogastroduodenoscopy.  When this test was accomplished 
several weeks later, the veteran's cancer (and presumably the 
cause of the veteran's severe pain) was uncovered.  

The Board chooses to accord greater credibility to the 
contemporaneous reports of the veteran's medical treatment, 
which show that diabetes was diagnosed prior to the diagnosis 
of his cancer and thus prior to the initiation of 
chemotherapy treatment.  In contrast, the summary of the 
veteran's treatment which was prepared in 2004 is subject to 
the vagaries of memory and reflects a recollection of events 
nearly ten years prior to the treatment summary.  Because the 
physician who wrote the summary had an inaccurate 
recollection of the time line relating to the diagnosis of 
his diabetes and the subsequent diagnosis of his cancer, his 
conclusion that chemotherapy caused the diabetes cannot be 
accorded probative value for purposes of this claim.  

In the absence of any further medical evidence against the 
appellant's claim, the Board finds that the evidence of 
record supports the appellant's assertion that diabetes which 
was related to herbicide exposure during Vietnam service 
contributed to or accelerated the veteran's death.  Thus, 
service connection for the cause of the veteran's death is 
warranted and the appellant is thus awarded dependency and 
indemnity compensation benefits.


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


